                    UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION

                           NO. 4:18-CR-10-D


UNITED STATES OF AMERICA

          v.                                     ORDER

FAOZI SALEH ALAYAH



     Upon motion of the United States, for good cause shown, and for

the reasons stated in the motion, it is hereby ORDERED that D.E. 65

be sealed by the Clerk from this date until further order by this

Court, except that a certified copy of the same be provided to the

United States Attorney's Office, Federal Bureau of Investigation, and

Immigration and Customs Enforcement.



     This the    2.4-   day of October 2018.




                                JAM S C. DEVER III
                                United States District Judge
